Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing QUEST DIAGNOSTICS REPORTS STRONG PERFORMANCE IN SECOND QUARTER 2009 Total revenues of $1.9 billion, up 3.5%; Diluted earnings of $1.00 per share, up 20%; 2009 EPS outlook increased to between $3.70 and $3.80 MADISON, N.J., JULY 21, 2009—Quest Diagnostics Incorporated (NYSE: DGX), the world’s leading provider of diagnostic testing, information and services, announced that for the second quarter ended June 30, 2009, income from continuing operations rose to $188 million, or $1.00 per diluted share, from $162 million, or $0.83 per diluted share, for the second quarter of 2008.
